

114 HRES 918 IH: Expressing support for policies that maintain a robust Veterans Health Administration of the Department of Veterans Affairs and do not jeopardize care for veterans by moving essential resources to the private sector.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 918IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Takano (for himself, Mr. Ellison, and Mr. Grijalva) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONExpressing support for policies that maintain a robust Veterans Health Administration of the
			 Department of Veterans Affairs and do not jeopardize care for veterans by
			 moving essential resources to the private sector.
	
 Whereas Congress has promoted policies to improve the health care capabilities of the Department of Veterans Affairs by providing significant increases in funds to hire staff, build more facilities, and improve training;
 Whereas nearly 9,000,000 veterans are enrolled in and depend on the health care system of the Department of Veterans Affairs for their care, and the Department completes nearly 101,000,000 outpatient appointments annually;
 Whereas the approximately 22,000,000 veterans of the United States are a diverse group of individuals including older veterans with diseases associated with aging and younger veterans with complex conditions related to improved battlefield medical care, and as a group contain a higher percentage of seriously wounded individuals needing complex lifelong physical and mental health care, which differs from the patient mix cared for by most community providers;
 Whereas the RAND Corporation examined a decade of research and found that VA provided care is equal to or better quality than private sector care in all forty-seven quality-of-care measurements it conducted as part of an independent assessment comparing VA outpatient care with comparable civilian facilities;
 Whereas the Department of Veterans Affairs is better equipped than most community providers to coordinate complex veteran care and provide continuity of resources for veterans;
 Whereas employees of the Department of Veterans Affairs are dedicated public servants, one-third of whom are veterans themselves; and
 Whereas according to a bipartisan survey by Lake Research and Chesapeake Beach Consulting 80 percent of veterans polled oppose turning health care provided by the Department of Veterans Affairs into a system of private sector vouchers that may not adequately cover costs: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports policies that provide necessary resources to serve veterans by maintaining a robust Veterans Health Administration;
 (2)opposes policies that would jeopardize care for veterans by moving essential resources away from the Veterans Health Administration and into the private sector; and
 (3)supports policies that would create integrated health care networks for veterans with the Veterans Health Administration, serving as the coordinator and primary provider of care, and selected high-quality community partners providing care when and where needed to ensure timely and convenient access for all enrolled veterans.
			